                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


WILLIAM SHERLACH,                                   :
      Plaintiff,                                    :           CIVIL ACTION NO.
                                                    :           3:18-CV-1269 (JCH)
        v.                                          :
                                                    :
ALEX EMERIC JONES, et al.,                          :           NOVEMBER 5, 2018
     Defendants.                                    :

                    RULING RE: MOTION TO REMAND (DOC. NO. 28)

I.      INTRODUCTION

        Before the court is plaintiff William Sherlach’s Motion to Remand (Doc. No. 28).

In addition, Sherlach seeks an award of attorney’s fees. Defendants argue that the

Motion to Remand should be denied because Sherlach fraudulently joined a non-

diverse party to defeat diversity jurisdiction.1 For the reasons stated below, the Motion

for Remand is GRANTED, insofar as it seeks to remand the case, and DENIED insofar

as it seeks attorney’s fees.

II.     BACKGROUND

        This case arises out of the shooting at Sandy Hook Elementary School in

Newtown, Connecticut, on December 14, 2012. See Notice of Removal, Ex. 1

(Summons and Complaint) (“Complaint”) (Doc. No. 1-1) ¶ 1. William Sherlach

(“Sherlach”), filed suit against defendants Alex Emeric Jones, Infowars, LLC, Free




        1 Defendants filed two Oppositions to the Plaintiffs’ Motion to Remand. The first was submitted

by defendants Alex Jones, Infowars, LLC, Infowars Health, LLC, Free Speech Systems, LLC, and Prison
Planet TV, LLC. See generally Infowars Defendants’ Opposition to Motion to Remand (Doc. No. 38).
The second was submitted by defendant Midas Resources, Inc. See generally Midas Opposition (Doc.
No. 39). Significant portions of the two filings are identical, and they raise substantially the same
arguments. Defendant Halbig joined in the legal arguments of the Opposition filed by defendants Jones,
et al. See Halbig’s Joinder in Other Defendants’ Legal Arguments (Doc. No. 37).

                                                   1
Speech Systems, LLC, Infowars Health, LLC, Prison Planet TV, LLC, Wolfgang Halbig,

Cory T. Sklanka, Genesis Communications Network, Inc., and Midas Resources, Inc.

(collectively “defendants”), in the Superior Court, Judicial District of Fairfield at

Bridgeport, Connecticut, on July 6, 2018. Id. Sherlach alleged that defendants are

liable for (1) invasion of privacy by false light; (2) defamation; (3) intentional infliction of

emotional distress; (4) negligent infliction of emotional distress; and (5) violation of

Conn. Gen. Stat. § 42-110a, et. seq, the Connecticut Unfair Trade Practices Act

(“CUTPA”). See id. ¶¶ 329–87.

        On July 31, 2018, defendants filed a Notice of Removal. See generally, Notice

of Removal (Doc. No. 1). Defendants argued that removal was proper because

Sherlach fraudulently joined the only non-diverse defendant, Cory Sklanka. See id.

¶ 18. They argued that Sherlach’s “sole purpose” in naming Sklanka as a defendant

was to “attempt to break diversity,” see id. ¶ 20, and that “there is no possibility, based

on the pleadings, that [Sherlach could] state a cause of action against Mr. Sklanka in

state court,” id. ¶ 19 (quotations and citations omitted).

       On August 15, 2018, Sherlach filed the Motion to Remand now pending before

this court. See generally, Motion to Remand (Doc. No. 28). In his Memorandum of Law

in Support of the Motion to Remand (“Pl.’s Mem. in Supp.”) (Doc. No. 29), Sherlach

argued that this court lacks subject matter jurisdiction because (1) complete diversity of

citizenship between the parties is lacking, and (2) defendants failed to meet their burden

to prove that Sklanka was fraudulently joined. See Pl.’s Mem. in Supp. at 1.

       Defendants Alex Jones, Infowars, LLC, Infowars Health, LLC, Free Speech

Systems, LLC, and Prison Planet TV, LLC filed an Opposition to the Motion to Remand



                                                2
on September 28, 2018. See Infowars Defendants’ Opposition to Motion to Remand

(Doc. No. 39) at 1. Defendant Midas Resources, Inc. filed an Opposition to the Motion

to Remand on the same date. See generally Midas Resources, Inc.’s Opposition to

Motion to Remand (Doc. No. 39). Sherlach filed an Omnibus Reply to Defendants’

Oppositions to Remand (Doc. No. 42), on October 19, 2018.

III.    DISCUSSION

        A.      Motion to Remand

        A closely related case arising out of the same facts, and brought by different

plaintiffs against the same defendants, was also removed to this court. See Lafferty v.

Jones, 3:18-cv-1156 (JCH). Plaintiffs filed a Motion to Remand in that case, which the

court has granted in a separate ruling. See Ruling Re: Motion to Remand (Lafferty Doc.

No. 58) (“Lafferty Ruling”). The underlying Complaint in state court and the briefing on

the Motion to Remand in Lafferty are, with minor exceptions, the same as those in this

case.2 The differences between the filings in Lafferty and those in this case do not alter

the court’s reasoning in its Lafferty Ruling. The court incorporates the Lafferty Ruling

here and, for the reasons stated therein, Sherlach’s Motion to Remand (Doc. No. 28), is

granted insofar as it seeks to remand the case to the Superior Court, Judicial District of

Fairfield, at Bridgeport, Connecticut.




        2 The key distinctions between the filings in each case are: (1) differences in the paragraph
numbering in the underlying Complaints, and (2) differences as to the defamatory statements alleged;
Sherlach alleges that the defendants published defamatory material about himself and his wife, whereas
the Lafferty plaintiffs alleged the publication of defamatory materials about themselves and their families.

                                                     3
       B.     Costs, Expenses, and Attorney’s Fees

       In addition to seeking remand, Sherlach has requested that the court award him

just costs and attorney’s fees. The plaintiffs in Lafferty also requested just costs and

fees; the court denied that request in the Lafferty Ruling. For the reasons stated in the

Lafferty Ruling, Sherlach’s request for costs and fees is denied.

IV.    CONCLUSION

       For the reasons stated herein, the Motion for Remand is GRANTED, and this

case is REMANDED to state court. Sherlach’s request for costs and attorney’s fees is

DENIED. Because this case is remanded to state court, the defendants’ pending

Motions to Dismiss (Doc. Nos. 9, 21, 23, and 33) are TERMINATED AS MOOT. The

Clerk is ordered to close this case

       SO ORDERED.

       Dated at New Haven, Connecticut this 5th day of November, 2018.




                                                        /s/ Janet C. Hall_________
                                                        Janet C. Hall
                                                        United States District Judge




                                             4
